Citation Nr: 0907058	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  00-12 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for additional left hip 
disability, as a result of VA surgical treatment during 
hospitalization from February 22, 1972, through March 3, 
1972.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 
1971.

This appeal to the Board of Veterans' Appeals (Board) 
initially arose from an April 2000 rating decision in which 
the RO denied service connection for a hip condition (then 
characterized as bilateral) as not well grounded.  The 
Veteran filed a notice of disagreement (NOD) in April 2000, 
in which he clarified that he was not seeking service 
connection for a right hip disability and that his left hip 
disability was caused by a bone marrow biopsy.  The RO issued 
a statement of the case (SOC) in June 2000 which indicated 
that neither service connection, nor compensation pursuant to 
38 U.S.C.A. § 1151, was warranted.  Later in June 2000, the 
Veteran filed a statement that was accepted as a substantive 
appeal (in lieu of a VA Form 9, Appeal to the Board of 
Veterans' Appeals), in which he again clarified that he was 
seeking compensation for left hip disability which he 
believed was caused by his left hip biopsy.  

In November 2001, the RO readjudicated the Veteran's claim 
pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) 
and its implementing statutes and regulations.  Consistent 
with the Veteran's assertions and the record, the RO then 
recharacterized the appeal as encompassing the issue on the 
title page, and denied the claim for compensation benefits, 
under 38 U.S.C.A. § 1151, on the merits.

In June 2002, the Veteran testified during a hearing before 
RO personnel; the transcript of that hearing is of record.  A 
July 2002 supplemental SOC (SSOC) reflects the RO's continued 
denial of the claim on appeal.

In December 2002, the Board determined that further 
evidentiary development was warranted in this case, and 
undertook such development pursuant to the provisions of 
38 C.F.R. § 19.9 (2002).  The Board notified the Veteran and 
his representative of that development in a March 2003 
letter.  However, the provisions of 38 C.F.R. § 19.9 
purporting to confer upon the Board the jurisdiction to 
adjudicate claims on the basis of evidence developed by the 
Board but not reviewed by the RO were later held to be 
invalid.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  Hence, in 
September 2003, the Board remanded the matter on appeal to 
the RO, via the Appeals Management Center (AMC), in 
Washington, DC, for completion of the actions previously 
requested.  The AMC continued the denial of the claim (as 
reflected in an April 2005 SSOC), and returned the matter to 
the Board for further appellate consideration.

In August 2005, the Board again remanded this matter to the 
RO, via the AMC, for completion of the actions previously 
requested.  The AMC continued the denial of the claim (as 
reflected in February 2006 and August 2007 SSOCs) and 
returned the matter to the Board.  

In February 2008, the Board again remanded the matter to the 
RO, via the AMC, for additional completion of actions 
previously requested.  After completing the requested 
development, the AMC continued the denial of the claim (as 
reflected in a September 2008 SSOC), and returned this matter 
to the Board for further appellate consideration.   


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  Competent, probative medical opinion on the question of 
causation reflects that the Veteran does not have additional 
left hip disability as a result of VA surgical treatment 
during hospitalization from February 22, 1972, through March 
3, 1972.



CONCLUSION OF LAW

The criteria for compensation benefits, pursuant to the  
provisions of 38 U.S.C.A. § 1151, for additional left hip 
disability as a result of VA surgical treatment during 
hospitalization from February 22, 1972, through March 3, 1972 
are not met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.358, 3.361, 
3.800 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in January 2004 and September 2005 post-
rating letters, the AMC provided notice to the Appellant 
regarding what information and evidence was needed to 
substantiate the claim for compensation benefits, pursuant to 
the provisions of 38 U.S.C.A. § 1151, as well as what 
information and evidence must be submitted by the Appellant, 
and what information and evidence would be obtained by VA.  
The September 2005 letter specifically informed the Veteran 
to submit any evidence in his possession pertinent to the 
claim on appeal (consistent with Pelegrini and the version of 
38 C.F.R. § 3.159 then in effect).  A March 2008 letter 
provided the Veteran with information pertaining to the 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  After issuance of the 
foregoing notice, and opportunity for the Veteran to respond, 
the September 2008 SSOC reflects readjudication of the claim.  
Hence, the Veteran is not shown to be prejudiced by the 
timing of the notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of VA 
treatment records, and the reports of February 2005, February 
2006, and July 2008 VA examinations.  Also of record and 
considered in connection with the appeal is the transcript of 
the Veteran's June 2002 RO hearing, along with various 
statements submitted by the Veteran and his representative, 
on his behalf.  The Board also finds that no additional RO 
action to further develop the record is warranted. 

The Board has considered the argument of the Veteran's 
representative (advanced in the June 2005 Statement of 
Accredited Representative, June 2005 Informal Hearing 
Presentation (IHP), and December 2007 IHP) that VA failed in 
its duty to assist the Appellant by not requesting and 
obtaining quality assurance records from the VA Medical 
Center (VAMC).  However, neither the Veteran nor his 
representative have identified such reports or explained how 
they are relevant to the claim on appeal.  In these 
circumstances, such an argument amounts to "no more than an 
assertion that VA was obligated on its own to seek out 
medical records and quality assurance records."  Such an 
assertion is at odds with a statutory scheme requiring that 
the claimant "adequately identify relevant records that the 
claimant wishes the Secretary to obtain."  Loving v. 
Nicholson, 19 Vet. App. 96, 103 (2005) (citing language in 38 
U.S.C.A. §§ 5103A(b), (c)(3) (West 2002) requiring VA to 
assist in obtaining relevant records that a claimant 
"adequately identifies").  See also Counts v. Brown, 6 Vet. 
App. 473, 476 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992) (the duty to assist is not a license for a 
"fishing expedition" to ascertain whether there might be 
unspecified information which could possibly support a 
claim).  The Board also notes that such records are protected 
from disclosure by 38 U.S.C.A. § 5705(a) (West 2002) and may 
only be disclosed in limited circumstances pursuant to 38 
U.S.C.A. § 5705(b) (West 2002), circumstances that have not 
been shown to exist in the context of the current claim.

The Board has also considered the fact that the Veteran has 
indicated that he received private treatment for his left 
hip; however, no records of private treatment have been 
associated with the claims file.  

In order for VA to process claims, individuals applying for 
VA benefits have a responsibility to cooperate with the 
agency in the gathering of the evidence necessary to 
establish allowance of benefits.  See Morris v. Derwinski, 1 
Vet. App. 260, 264 (1991).  The Court has also held that VA's 
duty to assist is not always a one-way street, and that if a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  VA is only required to obtain 
evidence that is "adequately identified."  38 U.S.C.A. § 
5103A(b), (c). 
 
During VA treatment in August 1999, the Veteran stated that 
he had received two independent evaluations in regard to his 
left hip, and reported that the orthopedic surgeons who had 
reviewed his case felt that a biopsy was the origin of his 
current difficulties.  During VA treatment in January 2000, 
the Veteran stated that he felt his left hip pain was related 
to a bone biopsy he received while hospitalized and that an 
outside orthopedic surgeon had related his current problems 
to that procedure.  During the June 2002 RO hearing, the 
Veteran reported that he had seen a specialist for his left 
hip who told him that the bone biopsy was causing his 
bursitis.  The Veteran indicated that he had sent in a copy 
of the records of treatment from the specialist, however, as 
indicated above, no records of private treatment have been 
associated with the claims file.  In June and October 2005 
statements, the Veteran reiterated that he had received 
private treatment for the left hip.  

The January 2004 and September 2005 VCAA letters specifically 
informed the Veteran that he should complete and sign a VA 
Form 21-4142 (Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA)) for 
each non-VA doctor and medical facility who had treated him 
for his disorder.  VA Forms 21-4142 were enclosed with these 
letters.  However, no VA Form 21-4142 in regard to private 
treatment for the left hip has been submitted by the Veteran.  
During the July 2008 VA examination, the Veteran reported 
that he had obtained a second opinion regarding his left hip 
from an outside doctor, however, he could not recall the 
doctor's name.  The Veteran stated that the records from this 
civilian doctor had been sent to the RO, however, the 
examiner indicated that he could not locate any outside 
records regarding such an examination in the claims file.  As 
the Veteran has not provided release forms for private 
treatment in regard to the left hip, and in light of his July 
2008 statement that he could not recall the name of this 
private physician, he has not adequately identified the 
records and it is not possible for VA to obtain them.  As the 
Veteran has not provided sufficient information for VA to 
request records of private treatment in regard to the left 
hip, the Board finds that VA has fulfilled the duty to assist 
in attempting to obtain these records.  See 38 U.S.C.A. 
§ 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)(i). 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

The RO construed a September 1999 statement from the Veteran 
regarding a new hip problem as a claim for service 
connection.  In his April 2000 NOD, the Veteran clarified 
that he was seeking compensation for a left hip disability as 
the result of a left hip biopsy.  

Effective October 1, 1997, Congress amended 38 U.S.C.A. § 
1151.  See Section 422(a) of Pub. L. No. 104-204.  Under the  
applicable criteria in effect for claims filed on or after 
October 1, 1997, compensation under 38 U.S.C.A. § 1151 is  
awarded for a veteran's qualifying additional disability in  
the same manner as if such additional disability was service 
connected.  A qualifying disability is one which is not the  
result of a veteran's willful misconduct, and which was 
caused by hospital care, medical or surgical treatment, or  
examination furnished him under any law administered by VA, 
and the proximate cause of the disability was (A)  
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (B) an event not reasonably foreseeable.  
See 38 U.S.C.A. § 1151(a) (West 2002 & Supp. 2008).

During the pendency of this claim, the regulation 
implementing the provisions of 38 U.S.C.A. § 1151 changed.  
Such claims previously were adjudicated under 38 C.F.R. § 
3.358.  However, VA subsequently promulgated 38 C.F.R. § 
3.361 to implement the provisions of the revised statute; 
this regulation, also applicable to claims for compensation 
benefits, pursuant to 38 U.S.C.A. § 1151, filed on or after 
October 1, 1997, is effective as of September 2, 2004.  See 
69  Fed. Reg. 46,426 (Aug. 3, 2004).  In the April 2005 SOC, 
the AMC applied the provisions of 38 C.F.R. § 3.361.

Generally, where there is no indication that the revised 
criteria are intended to have retroactive effect, VA has a 
duty to adjudicate the claim only under the former criteria 
for any period prior to the effective date of the new 
provisions, and to consider the revised criteria for the 
period beginning on the effective date of the new provisions.  
See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSousa v.  
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3- 
2000 (2000) and 7-2003 (2003).  Here, however, the added 
provisions of 38 C.F.R. § 3.361 are virtually identical to 
those of 38 C.F.R. § 3.358, in many respects, and merely 
implement the provisions of 38 U.S.C.A. § 1151 pertaining to 
claims filed on or after October 1, 1997.  As such, the Board 
finds that there is no due process bar to the Board also 
applying the provisions of 38 C.F.R. § 3.361 in evaluating 
the claim.

To determine whether a veteran has an additional disability,  
VA compares his condition immediately before the beginning of  
the hospital care, medical or surgical treatment, or  
examination upon which the claim is based to his condition  
after such care, treatment, or examination has stopped.  VA 
considers each involved body part separately.  See 38 C.F.R.  
§ 3.361(b) (2008).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability.  Merely 
showing that he received care, treatment, or examination and 
that he has an additional disability does not establish 
cause.  See 38 C.F.R. § 3.361(c)(1) (2008).

Hospital care, medical or surgical treatment, or examination  
cannot cause the continuance or natural progress of a disease  
or injury for which the care, treatment, or examination was  
furnished unless VA's failure to timely diagnose and properly  
treat the disease or injury proximately caused the  
continuance or natural progress.  See 38 C.F.R. § 3.361(c)(2) 
(2008).

Additional disability caused by a veteran's failure to follow 
properly-given medical instructions is not caused by hospital 
care, medical or surgical treatment, or examination.  See 38 
C.F.R. § 3.361(c)(3) (2008).

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a 
remote contributing cause.  See 38 C.F.R. § 3.361(d) (2008).

To establish that carelessness, negligence, lack of proper  
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical  
treatment, or examination proximately caused a veteran's 
additional disability, it must be shown that the hospital  
care, medical or surgical treatment, or examination caused  
his additional disability (as explained in 38 C.F.R. §  
3.361(c)); and VA (i) failed to exercise the degree of care  
that would be expected of a reasonable health care provider;  
or (ii) furnished the hospital care, medical or surgical  
treatment, or examination without a veteran's or, in 
appropriate cases, his representative's informed consent.   
See 38 C.F.R. § 3.361(d)(1) (2008).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable, but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.   
In determining whether an event was reasonably foreseeable,  
VA will consider whether the risk of that event was the type  
of risk that a reasonable health care provider would have  
disclosed in connection with the informed consent procedures  
of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2) (2008).

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that the claim for  
compensation benefits, pursuant to the provisions of 38  
U.S.C.A. § 1151, must be denied.

In his April 2000 NOD, the Veteran asserted that he had 
arthritis in the left hip that was initially caused by 
extensive damage done at the time of bone biopsy.  The 
Veteran added that he was currently suffering from bursitis 
and had been informed by a private physician that the 
procedure could cause arthritis complications in the future.  

The Veteran's service treatment records reflect that he was 
for treated adenopathy and cellulitis.  Post service records 
of VA treatment reflect that the Veteran presented in 
December 1971 with complaints of axillary lymphodenopathy 
which had persisted since service.  The impression was 
chronic lymphodenopathy secondary to old cellulitis.  The 
Veteran presented in February 1972 with complaints of 
enlarged lymph nodes in the left axilla since discharge from 
service.  He reported his history of cellulitis in service 
with furuncles versus abscesses on the right face, hand, and 
lower extremity, for which he was treated with penicillin and 
incision and drainage.  The Veteran added that, three months 
earlier, he had seen a private physician, who did not have 
any answers, and recommended a specialist.  During 
examination, musculoskeletal examination revealed no joint 
deformities, swelling, tenderness, heat, or redness, with 
normal range of motion.  A single 1 cm. freely movable, hard, 
tender node was noted in the left axilla, with none in the 
right axilla.  Several 1/2 cm. freely movable, rubber, non-
tender inguinal nodes were noted bilaterally.  The impression 
was a normal, healthy male with slight axillary 
lymphadenopathy and questionable tenderness of nodes.  Two 
days after admission, the results of the Veteran's blood work 
revealed some atypical lymphocytes, which, the physician 
opined, probably reflected a mild viral illness, hence, the 
Veteran's present tenderness of the lymph nodes.  A surgical 
consult for a lymph node biopsy was ordered.  

The bone marrow biopsy was performed on February 25, 1972.  
The record of treatment reflects that the Veteran tolerated 
the procedure well.  The consultation sheet noted that no 
abnormal bone marrow cells were observed.  The impression was 
non-diagnostic, hypocellular marrow smear.  When he returned 
from the procedure, the Veteran was noted to be bleeding 
heavily from the bone marrow site.  A pressure dressing was 
applied and a sand bag was placed to the area.  The bleeding 
had stopped by later that afternoon.  The following day, the 
bone marrow site was described as "OK."  The diagnosis on 
discharge on March 3, 1972 was history of lymphedenopathy, 
unsupported.  The discharge summary again noted that the 
Veteran's increased lymphocyte count was probably a 
reflection of some mild viral illness.  He was not felt to 
have any adenopathy on physical examination and his chemical 
survey was entirely normal.  A physician from the surgical 
service felt that a lymph node biopsy was not indicated as 
there was no true lymphodenopathy on examination.  The 
Veteran was thought to be essentially normal and was 
discharged.  He was encouraged to return if and when any 
lymph node enlargement recurred.  

Records of VA treatment from March 1991 to March 2008 include 
complaints regarding and treatment for the left hip.  In this 
regard, in June 1999 the Veteran presented with complaints of 
left hip pain which had been getting worse for the past four 
weeks.  He gave a history of an abnormality being noted on X-
ray in Vietnam and undergoing a hip bone biopsy in 1971, 
which, he added, was benign.  Left hip X-rays revealed 
minimal arthritic changes and a hyper dense region of bone in 
the femur, which was thought to be a bone island which was 
biopsied and found to be nonmalignant.  The assessment was 
left hip osteoarthritis.  During VA therapy in August 1999, 
the Veteran stated that he received two independent 
evaluations to assess the pain he was experiencing in his 
hip.  The physician noted that there was a lesion reportedly 
left since a biopsy was done after the Veteran returned from 
Vietnam, and the Veteran indicated that the orthopedic 
surgeons who reviewed his case felt this was the origin of 
his current difficulties.  During therapy in January 2000, 
the Veteran reiterated his belief that the pain in his hip 
was related to his bone biopsy, and that an outside 
orthopedic surgeon had related his current problems to that 
procedure.  

In a June 2000 statement, the Veteran clarified that a VA 
doctor, Dr. Perri, had confirmed that there was a hole in his 
hip as a result of a prior biopsy.  In his June 2000 
substantive appeal, the Veteran indicated that he was 
admitted to the VA hospital in February 1972 and that a 
biopsy was performed by an intern, with a resident 
monitoring.  The Veteran stated that, during the procedure, 
the intern hit an artery and missed the bone marrow, so the 
resident had to redo the procedure, which, the Veteran added, 
caused him to have a larger than normal hole in his left hip.  

A June 2000 record of VA treatment from Dr. Perri reflects 
that the Veteran gave a history of a biopsy of the left hip 
in 1971.  The Veteran added that the diagnosis was unclear 
and no other treatment was provided.  He also reported that a 
physician had previously told him that he would need a hip 
replacement.  Dr. Perri reviewed X-rays of the left hip, 
which revealed an area of narrow sclerosis in the mid-third 
of the left femoral neck to the lateral aspect, with no 
associated bone reaction.  Dr. Perri added that previous X-
rays indicated that this had been present for some time.  He 
indicated that, on review of the X-rays, it was not clear 
that the Veteran had arthritis in the hip and, as range of 
motion was normal, it was unlikely that he would need hip 
replacement.  The pertinent diagnoses were biopsy, left hip, 
benign and left hip bone island.  The impression was 
trochanteric bursitis.  

During the June 2002 hearing, the Veteran described the 1972 
biopsy and reported that the problem with his hip had been 
present for the past 4 to 5 years.  

The Veteran was afforded a VA joints examination in February 
2005.  He the described the history of his bone marrow biopsy 
performed at the VA hospital, and his assertion that the 
doctor who performed the biopsy was a trainee and "used too 
big a hole."  The Veteran indicated that he had no problems 
with his hip for the next 30 years, when he began to 
experience left hip pain, and he saw an orthopedist who took 
X-rays and informed him he would need a hip replacement in 7 
years.  

On examination, there was no evidence of postsurgical scar, 
or any visible incision.  There was tenderness to palpation 
over the left greater trochanter.  The examiner noted review 
of X-rays, which revealed some sclerotic changes of the left 
acetabulum, which would be associated with minimal 
degenerative arthritis.  There was also a bone island in the 
area of the femoral neck.  The impression was that the 
Veteran was 34 years status post bone marrow biopsy of the 
left hip for evaluation of an infection and lymphadenopathy.  
The examiner noted that the Veteran did have some mild 
degenerative joint disease, which was not likely to be 
related to his bone marrow biopsy.  He also noted that the 
Veteran had symptoms of trochanteric bursitis, and also 
opined that this was not related to the bone marrow biopsy, 
as, if the Veteran were having trouble because of scarring 
from the needle procedure, the examiner would have expected 
this to occur many, many years earlier.  The examiner opined 
that there was not any evidence of carelessness, negligence, 
lack of proper skill, error in judgment, or a similar 
instance of fault in the surgical treatment performed in 
February and March 1972, as there was nothing in the 
Veteran's chart, history, or physical examination, which led 
him to believe that there was.  

On VA joints examination in February 2006, the Veteran 
reiterated his belief that a complication in his 1972 bone 
biopsy caused his hip pain, which began approximately 30 
years following the bone biopsy.  Review of X-rays revealed 
some mild sclerotic changes on the left hip, slightly worse 
than the right, and an apparent bone island.  The assessment 
following examination was trochanteric bursitis.  The 
examiner recommended that the Veteran be evaluated in the 
orthopedic clinic, and opined that his symptoms would likely 
resolve.  He opined that this trochanteric bursitis was not 
in any way related to his previous bone biopsy.  In providing 
a rationale for this opinion, the examiner noted that the 
fact that the Veteran basically had a 30 year pain-free 
interval and had developed a rather common trochanteric 
bursitis made it not at all likely that this was in any way 
related to his previous bone biopsy.  The examiner added that 
he did not feel that there was any component of carelessness 
or negligence during the previous biopsy, and the Veteran 
appeared to have suffered no ill-toward effect from that 
procedure, as it is a common process.  

The Veteran's left hip was most recently evaluated during VA 
examination in July 2008.  He again described the history of 
bone marrow biopsy, and belief that a mistake occurred during 
the procedure.  He reported that he developed hip pain 
approximately 9 years earlier.  He added that he saw Dr. 
Perri at the VAMC, who gave him steroid injections and pain 
pills.  He stated that he had a second opinion by an outside 
doctor, who told him that he might need a hip replacement in 
the future, but could not recall the doctor's name.  The 
Veteran indicated that he had sent the records from this 
civilian physician to the RO, however, the examiner noted 
that he could not locate any outside civilian records 
regarding the reported examination in the claims file.  The 
examiner reviewed the Veteran's claims file, including 
records of VA treatment, including the records from the 
February and March 1972 hospitalization, and the February 
2005 and February 2006 VA examinations.  X-rays on the date 
of the July 2008 VA examination revealed mild degenerative 
changes of the left hip joint and a stable, small sclerotic 
density of the femoral neck, consistent with a bone island.  
The diagnoses following examination were left hip 
trochanteric bursitis, left hip degenerative joint disease, 
and benign sclerotic bone island of no clinical significance.  

The July 2008 examiner indicated that he concurred with the 
previous orthopedic opinions that the Veteran had 
trochanteric bursitis not related to the previous bone 
biopsy, and that trochanteric bursitis is a common ailment.  
The examiner noted that the Veteran's hip pain occurred many 
years after his bone marrow biopsy, and that the only 
complications following the biopsy were bleeding 
complications.  He added that a review of the hospitalization 
at that time did not indicate any other complications 
following the bone marrow biopsy, and the Veteran was 
discharged without complications.  The examiner concluded by 
stating that the Veteran's current left hip pain, 
trochanteric bursitis, and arthritis are not secondary to a 
bone marrow biopsy.  

The July 2008 examiner also opined that there was no evidence 
of fault in the surgical treatment in February and March 
1972.  He added that there was no evidence of any component 
of carelessness or negligence, lack of proper skill, error in 
judgment, or similar instance of fault in the surgical 
treatment.  The examiner commented that a bone marrow biopsy 
is a common procedure with minimal risk and few complications 
and that any complications would have occurred immediately 
following the biopsy.  

The foregoing medical evidence clearly shows that the Veteran 
has suffered from a left hip disability subsequent to the 
1972 VA surgical treatment, specifically left hip 
trochanteric bursitis and left hip degenerative joint 
disease.  However, there is no competent medical evidence or 
opinion that actually relates the Veteran's left hip 
disability to the 1972 VA surgical treatment.  There is 
likewise no indication of any carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in performing the 1972 surgical 
treatment, or competent medical evidence indicating that the 
Veteran's current left hip disability is due to an event not 
reasonably foreseeable.  

In fact, the only medical opinions addressing the matter of 
causation-specifically, those of the February 2005, February 
2006, and July 2008 VA examiner-indicate that the Veteran 
does not have additional left hip disability as a result of 
VA surgical treatment during hospitalization from February 
22, 1972, through March 3, 1972.  The Board finds that VA 
examiners' opinions are probative of the question of whether 
the veteran has left hip disability as a result of the 
indicated VA surgical treatment.   See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993).  As indicated, these opinions were based on 
examination of the Veteran and review of the claims file and 
each examiner provided a rationale for his or her opinion.  
In particular, the Board notes that, while the complete 
records of the Veteran's February and March 1972 
hospitalization were not of record at the time of the 
February 2005 or February 2006 VA examinations, the discharge 
summary from that hospitalization was of record, and the 
complete records were considered, and discussed in detail, by 
the July 2008 VA examiner.  

As a medical relationship between the left hip disability and 
the surgical treatment in question is not  medically shown, 
the Board need not address whether there is evidence of any 
carelessness, negligence, lack of proper skill, error in 
judgment or fault on the part of VA, or the occurrence of any 
event that was not reasonably, rendering the surgical 
treatment  (although the Board notes, parenthetically, that 
the June 2008  VA examiner found that there was no evidence 
of any such fault on the part of the VA).

The Board acknowledges that the Veteran has reported that an 
"outside" (presumably, private) physician related his 
current left hip problems to the 1972 bone marrow biopsy.  
However, as discussed above, the Veteran has not adequately 
identified private treatment records in order to enable VA to 
obtain them, and no such opinion is of record.  As such, the 
Veteran's unsupported assertion of what a doctor allegedly 
told him does not, in and of itself, constitute medical 
evidence of the required nexus.  See Robinette v. Brown, 8 
Vet. App. 69, 77 (1995).  

In short, there is no medical evidence or opinion currently 
of record that supports the Veteran's claim that he has 
additional left hip disability which was caused by VA 
surgical treatment during hospitalization from February 22, 
1972, through March 3, 1972, and neither he nor his 
representative has presented or identified existing evidence 
that would, in fact, support the claim.

In addition to the medical evidence, in adjudicating the 
claim, the Board has considered the Veteran's and his 
representative's written and oral assertions; however, none 
of this evidence provides a basis for allowance of the claim.  
As indicated above, this claim turns on question of medical 
relationship; however, medical questions of diagnosis and 
etiology are within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the appellant and his representative are not 
shown to be other than laypersons without the appropriate 
medical training and expertise, neither is competent to 
render a probative opinion on a medical matter.  See, e.g., 
Bostain v. West, 11 Vet. App. 124, 127 (1998).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, the lay assertions in this 
regard have no probative value.

Under these circumstances, the Board must conclude that the 
criteria for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for additional left hip 
disability as a result of VA surgical treatment during 
hospitalization from February 22, 1972, through March 3, 1972 
are not met, and the claim must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The claim for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for additional left hip 
disability, as a result of VA surgical treatment during 
hospitalization from February 22, 1972, through March 3, 
1972, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


